           Case 1:20-cv-07171-VEC Document 15 Filed 12/08/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 12/8/2020
 -------------------------------------------------------------- X
 HARTFORD FIRE INSURANCE CO. a/s/o                              :
 Logic Controls, Inc. d/b/a Bematech,                           :
                                                                :
                                              Plaintiff,        :
                                                                : 20-CV-7171 (VEC)
                            -against-                           :
                                                                :     ORDER
                                                                :
 COSCO SHIPPING LINES CO., LTD., M/V                            :
 QING YON HE 471N, HER ENGINES,                                 :
 BOILERS, ETC. AND XYZ CORP.,                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 8, 2020, the parties appeared before the Court for an initial

pretrial conference;

       IT IS HEREBY ORDERED that the parties must appear for a pretrial conference on

February 5, 2021, at 10:00 a.m. The parties may dial-in using (888) 363-4749; Access Code:

3121171; Security Code: 7171.

       IT IS FURTHER ORDERED that, to the extent any claims are filed against Defendant

arising from the same incident at issue in this case, Defendants must file a related case form,

which would permit the Court to consolidate the cases, as appropriate.



SO ORDERED.
                                                          ________________________
Date: December 8, 2020                                       VALERIE CAPRONI
      New York, New York                                   United States District Judge
